Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENTS
The Double Patenting Rejection has been withdrawn in view of the Terminal disclaimer filed 12/02/2021
Claims 1-20 are allowed.
It should be noted this application claims to parent applications 15/690,403 and 11/672,571 having an effective filing date of 02/08/2006.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach n arrangement comprising:
at least one first arrangement configured to provide at least one first electro-magnetic radiation to a sample so as to interact with at least one acoustic wave in the sample, wherein at least one second electro-magnetic radiation is produced based on the at least one acoustic wave and the at least one acoustic wave is amplified as a result of an interaction with the second electro- magnetic radiation;
at least one second arrangement configured to receive at least one portion of the at least one second electro-magnetic radiation; and
at least one third arrangement configured to determine information associated with a mechanical property of at least one portion of the sample based on a 
Specifically, the prior art fails to teach the third arrangement configured to determine information associated with a mechanical property of at least one portion of the sample based on a measurement of at least one of a magnitude or frequency of a spectral peak in a spectrum of the at least one second electro- magnetic radiation which is obtained in view of the obtained signal portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793